                                                   Case 4:17-cv-02092-HSG Document 91 Filed 12/05/18 Page 1 of 18



                                             1   Michael F. Ram (SBN 104805)
                                                 mram@robinskaplan.com
                                             2   Susan S. Brown (SBN #287986)
                                                 sbrown@robinskaplan.com
                                             3   ROBINS KAPLAN LLP
                                                 2440 West El Camino Real, Suite 100
                                             4   Mountain View, CA 94040
                                                 Telephone: 650 784 4040
                                             5   Facsimile: 650 784 4041

                                             6   Kevin E. Epps (appearing pro hac vice)
                                                 kevin@ehdhlaw.com
                                             7   Adam L. Hoipkemier (appearing pro hac vice)
                                                 adam@ehdhlaw.com
                                             8   EPPS, HOLLOWAY, DELOACH &
                                                 HOIPKEMIER, LLC
                                             9   1220 Langford Drive, Bldg. 200
                                                 Watkinsville, GA 30677
                                            10
                                                 Samuel Strauss (appearing pro hac vice)
R OBINS K APLAN LLP




                                            11   sam@turkestrauss.com
            A TTORNEYS A T L AW




                                                 TURKE & STRAUSS LLP
                                            12
                          M OUNTAIN V IEW




                                                 613 Williamson Street, Suite 209
                                            13   Madison, Wisconsin 53703-3515

                                            14
                                                 Attorneys for Plaintiffs and the Settlement Class
                                            15
                                                                             UNITED STATES DISTRICT COURT
                                            16                              NORTHERN DISTRICT OF CALIFORNIA
                                                                                SAN FRANCISCO DIVISION
                                            17

                                            18
                                                 VANA FOWLER and MICHAEL                             Case No. 4:17-CV-02092-HSG
                                            19   PETERS,
                                                                                                     NOTICE OF MOTION AND MOTION
                                            20                      Plaintiffs,                      FOR FINAL APPROVAL OF CLASS
                                                                                                     ACTION SETTLEMENT;
                                            21    v.                                                 MEMORANDUM OF POINTS AND
                                                                                                     AUTHORITIES
                                            22   WELLS FARGO BANK, N.A.,
                                                                                                     Date: December 20, 2018
                                            23                      Defendant.                       Time: 2:00 p.m.
                                                                                                     Place: Courtroom 2, 4th Floor
                                            24
                                                                                                     Judge: Hon. Haywood Gilliam, Jr.
                                            25

                                            26

                                            27

                                            28
                                                   Case 4:17-cv-02092-HSG Document 91 Filed 12/05/18 Page 2 of 18



                                             1                                                     TABLE OF CONTENTS

                                             2

                                             3   NOTICE OF MOTION AND MOTION ........................................................................................ 1

                                             4   MEMORANDUM OF POINTS AND AUTHORITIES ................................................................ 1

                                             5             I.         INTRODUCTION .................................................................................................. 1

                                             6             II.        BACKGROUND .................................................................................................... 2

                                             7                        A.         Brief Procedural History ............................................................................. 2

                                             8                        B.         The Terms of the Settlement ....................................................................... 3

                                             9                                   1.        Class definition, release, and notice ................................................ 3

                                            10                                   2.        Settlement benefits .......................................................................... 4
R OBINS K APLAN LLP




                                            11                                   3.        Disbursement of funds .................................................................... 4
            A TTORNEYS A T L AW




                                            12                                   4.        Fees, costs, and service awards ....................................................... 5
                          M OUNTAIN V IEW




                                            13                                   5.        Settlement Administrator ................................................................ 5

                                            14             III.       THE SETTLEMENT CLASS SHOULD BE CERTIFIED .................................... 5

                                            15                        A.         The Class Satisfies Rule 23(a) .................................................................... 5

                                            16                        B.         The Class Satisfies Rule 23(b)(3) ............................................................... 6

                                            17             IV.        THE SETTLEMENT MERITS FINAL APPROVAL............................................ 7

                                            18                        A.         The Strength of Plaintiffs’ Case, Risk of Further Litigation, and

                                            19                                   Risks of Maintaining Class Action Status................................................... 7

                                            20                        B.         The Amount Offered in Settlement is Reasonable...................................... 9

                                            21                        C.         The Parties Have Reached Settlement at an Appropriate Stage ............... 10

                                            22                        D.         Experienced Counsel Favor the Settlement .............................................. 10

                                            23                        E.         Governmental Participation ...................................................................... 10

                                            24                        F.         The Reaction of Class Members is Positive.............................................. 11

                                            25                        G.         Lack of Collusion ...................................................................................... 11

                                            26             V.         DIRECT MAILED NOTICE TO THE CLASS SATISFIES RULE 23 ............... 11

                                            27   CONCLUSION ............................................................................................................................. 12

                                            28


                                                                                                                      i
                                                   Case 4:17-cv-02092-HSG Document 91 Filed 12/05/18 Page 3 of 18



                                             1                                                   TABLE OF AUTHORITIES
                                             2                                                                                                                                    Page(s)
                                             3   Cases
                                             4
                                                 American Airlines v. Wolens,
                                             5     513 U.S. 219 (1995) ....................................................................................................................7

                                             6   Audino v. JP Morgan Chase, N.A,
                                                    Case 4:16-cv-00631-SMR-HCA (S.D. Iowa, November 14, 2018) .......................................2, 8
                                             7
                                                 Carnegie v. Household Int’l, Inc.,
                                             8      376 F.3d 656 (7th Cir. 2004).......................................................................................................7
                                             9   Ching v. Siemens Indus., Inc.,
                                            10      No. 11-cv-04838-MEJ, 2014 U.S. Dist. LEXIS 89002, 2014 WL 2926210, at
                                                    *4 (N.D. Cal. June 27, 2014) ......................................................................................................9
R OBINS K APLAN LLP




                                            11
                                                 Chun-Hoon v. McKee Foods Corp.,
            A TTORNEYS A T L AW




                                            12      716 F. Supp. 2d 848 (N.D. Cal. 2010) ........................................................................................8
                          M OUNTAIN V IEW




                                            13   Class Plaintiffs v. City of Seattle, 955 F.2d 1268, 1290 (9th Cir. 1992).........................................11
                                            14   Cotter v. Lyft, Inc.,
                                            15      176 F. Supp. 3d 930 (N.D. Cal. 2016) ........................................................................................9

                                            16   Cotter v. Lyft, Inc.,
                                                    193 F. Supp. 3d 1030 (N.D. Cal. 2016) ......................................................................................7
                                            17
                                                 Decohen v. Abbasi, LLC,
                                            18      299 F.R.D. 469 (D. Md. 2014) ....................................................................................................2
                                            19   Ellis v. Naval Air Rework Facility,
                                                     87 F.R.D. 15, 18 (N.D. Cal. 1980) ............................................................................................11
                                            20

                                            21   Espinosa v. Ahearn (In re Hyundai & Kia Fuel Econ. Litig.),
                                                    881 F.3d 679 (9th Cir. 2018), rehearing en banc granted ..........................................................6
                                            22
                                                 Garner v. State Farm Mut. Auto. Ins. Co.,
                                            23      No. 08-cv-1365-CW, 2010 U.S. Dist. LEXIS 49477, 2010 WL 1687832 (N.D.
                                                    Cal. Apr. 22, 2010)......................................................................................................................8
                                            24
                                                 Hanlon v. Chrysler Corp.,
                                            25
                                                    150 F.3d 1011 (9th Cir. 1998).....................................................................................................6
                                            26
                                                 In re Heritage Bond Litig.,
                                            27       2005 U.S. Dist. LEXIS 13555, at *32 (C.D. Cal. June 10, 2005 ..............................................11

                                            28


                                                                                                                      ii
                                                    Case 4:17-cv-02092-HSG Document 91 Filed 12/05/18 Page 4 of 18



                                             1   In re Linkedin User Privacy Litig.,
                                                     309 F.R.D. 573 (N.D. Cal. 2015) ..............................................................................................11
                                             2
                                                 In Re Med. Capital Secs. Litig.,
                                             3
                                                     No. SAML 10-2145 DOC (RNBx), 2011 U.S. Dist. LEXIS 126659, 2011 WL
                                             4       5067208, at *3 (C.D. Cal. Jul. 26, 2011) ....................................................................................6

                                             5   In re Mego Fin. Corp. Sec. Litig.,
                                                     213 F.3d 454 (9th Cir. 2000).....................................................................................................10
                                             6
                                                 In re Netflix Privacy Litig.,
                                             7       No. 11-CV-00379-EJD, 2013 WL 1120801 (N.D. Cal. Mar. 18, 2013)...................................10
                                             8   In re Omnivision Techs., Inc.,
                                             9       559 F. Supp. 2d 1036 (N.D. Cal. 2008) ..............................................................................10, 11

                                            10   Miller v. Wells Fargo Bank, N.A.,
                                                    No. 1:16-cv-21145-UU, 2017 WL 698520 (S.D. Fla. Feb. 22, 2017) ....................................2, 8
R OBINS K APLAN LLP




                                            11
                                                 Mullane v. Cent. Hannover Bank & Trust Co.,
            A TTORNEYS A T L AW




                                            12      339 U.S. 306 (1950) ..................................................................................................................11
                          M OUNTAIN V IEW




                                            13   Parsons v. Ryan,
                                            14      754 F.3d 657 (9th Cir. 2014).......................................................................................................6

                                            15   Slaven v. BP Am., Inc.,
                                                     190 F.R.D. 649 (C.D. Cal. 2000) ................................................................................................5
                                            16
                                                 Staton v. Boeing,
                                            17       327 F.3d 938 (9th Cir. 2003).......................................................................................................6
                                            18   Statutes
                                            19   California’s Unfair Competition Law ...............................................................................................2
                                            20
                                                 Texas Debt Collection Act ................................................................................................................3
                                            21
                                                 Rules
                                            22
                                                 Fed. R. Civ. P. 23(e)(3) .....................................................................................................................7
                                            23
                                                 Fed. R. Civ. P. 23 ............................................................................................................................11
                                            24
                                                 Fed. R. Civ. P. 23(a)..........................................................................................................................5
                                            25
                                                 Fed. R. Civ. P. 23(b)(3) .................................................................................................................6, 7
                                            26
                                                 Fed. R. Civ. P. 23(c)(2)(B)................................................................................................................7
                                            27

                                            28   Fed. R. Civ. P. 23(e)..........................................................................................................................2


                                                                                                                       iii
                                                    Case 4:17-cv-02092-HSG Document 91 Filed 12/05/18 Page 5 of 18



                                             1   Other Authorities
                                             2   24 C.F.R. § 203.558 ......................................................................................................................2, 6
                                             3   Federal Judicial Center, Judges’ Class Action Notice and Claims Process Checklist
                                             4      and Plain Language Guide (2010)..............................................................................................2

                                             5

                                             6

                                             7

                                             8

                                             9

                                            10
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                            12
                          M OUNTAIN V IEW




                                            13

                                            14

                                            15

                                            16

                                            17

                                            18

                                            19

                                            20

                                            21

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28


                                                                                                                      iv
                                                      Case 4:17-cv-02092-HSG Document 91 Filed 12/05/18 Page 6 of 18



                                             1                                NOTICE OF MOTION AND MOTION

                                             2   TO ALL PARTIES AND COUNSEL OF RECORD:

                                             3            PLEASE TAKE NOTICE that on December 20, 2018 at 2:00 p.m. in Courtroom 2 of the

                                             4   United States District Court for the Northern District of California, Oakland Division, Plaintiffs,

                                             5   on behalf of a proposed Settlement Class, will move for an order certifying the Settlement Class

                                             6   and granting final approval of the class action settlement with Wells Fargo.

                                             7            The grounds for this motion are that the proposed class settlement is fair, reasonable, and

                                             8   adequate, as set forth in the accompanying memorandum of points and authorities; the Declaration

                                             9   of Adam L. Hoipkemier; the Declaration of Michael Ram; the Declaration of Samuel Strauss; the

                                            10   Declaration of the Hon. Daniel Weinstein (Ret.); the Declaration of Vana Fowler; the Declaration
R OBINS K APLAN LLP




                                            11   of Michael Peters; the Declaration of Amanda Sternberg regarding the notice program; the
            A TTORNEYS A T L AW




                                            12   [Proposed] Order Granting Final Approval of Class Settlement; the [Proposed] Judgment; the
                          M OUNTAIN V IEW




                                            13   argument and presentation of counsel at the hearing; and other matters that the Court may consider.

                                            14                        MEMORANDUM OF POINTS AND AUTHORITIES

                                            15   I.      INTRODUCTION

                                            16            This Settlement arises from Wells Fargo’s practices related to the collection of post-

                                            17   payment interest on FHA-insured mortgages. The Settlement provides for Class members to

                                            18   receive two rounds of direct mailed checks for a pro rata share of the $30 million settlement fund

                                            19   (after payment of fees, costs, and expenses) without requiring a claim form or other action. All

                                            20   told, the total payouts are expected to average $25.00 to $33.00 – an excellent result considering

                                            21   the legal challenges and lengthy delay otherwise sitting between the Class and a final judgment.

                                            22            The Court preliminarily approved the proposed Settlement, D.E. 85, and notice has been

                                            23   disseminated to the Class as directed by the Court. The response to the Settlement has been

                                            24   overwhelmingly positive. Not one of the 1.12 million class members objected to the Settlement or

                                            25   to Class Counsel’s fee application. Only 55 class members elected to opt-out – a miniscule

                                            26   .00005% of the class. This response reflects a remarkable level of support from Class members for

                                            27   the Settlement and favors final approval.

                                            28            The risks of continued litigation also favor the proposed Settlement. If litigation had


                                                                                             Page 1 of 14
                                                     Case 4:17-cv-02092-HSG Document 91 Filed 12/05/18 Page 7 of 18



                                             1   continued, Plaintiffs would have faced the challenge of distinguishing the Miller decision denying

                                             2   certification of a litigation class asserting the same non-disclosure theory against Wells Fargo.

                                             3   Miller v. Wells Fargo Bank, N.A., No. 1:16-cv-21145-UU, 2017 WL 698520 (S.D. Fla. Feb. 22,

                                             4   2017) (“Miller”). Indeed, the Southern District of Iowa recently engaged in this analysis in

                                             5   approving a class settlement of post-payment interest claims against JP Morgan Chase. Audino v.

                                             6   JP Morgan Chase, N.A, Case 4:16-cv-00631-SMR-HCA at p. 20, 22 (S.D. Iowa, November 14,

                                             7   2018) (analyzing Miller and finding “very real chance” class members could receive nothing). 1

                                             8             Finally, the notice program fully satisfies the standards of Rule 23(e) and due process. The

                                             9   Settlement Administrator directly mailed notice to the best-known address for all Settlement Class

                                            10   Members based on Wells Fargo’s records and re-mailed undeliverable notices using the national
R OBINS K APLAN LLP




                                            11   change of address database. E.g. Decohen v. Abbasi, LLC, 299 F.R.D. 469, 479 (D. Md. 2014)
            A TTORNEYS A T L AW




                                            12   (“Under the circumstances of this case, when all class members are known in advance, the Court
                          M OUNTAIN V IEW




                                            13   finds that the method of direct mail notice to each class member’s last known address—and a

                                            14   second notice if the first was returned as undeliverable—was the best practicable notice.”). Out of

                                            15   1.12 million mailed notices, only 3,588 were returned as undeliverable - a highly successful result.

                                            16   Sternberg Decl., ¶ 13; Federal Judicial Center, Judges’ Class Action Notice and Claims Process

                                            17   Checklist and Plain Language Guide (2010) at 3 (greater than 70% notice rate is “reasonable”).

                                            18             For all of these reasons, Plaintiffs respectfully request that the Court certify the Settlement

                                            19   Class and give final approval to the Settlement.

                                            20   II.     BACKGROUND

                                            21           A.    Brief Procedural History

                                            22             Plaintiff Vana Fowler filed this action against Wells Fargo on March 9, 2017 in San

                                            23   Francisco County Superior Court alleging that Wells violated California’s Unfair Competition Law

                                            24   by collecting post-payment interest in violation of the terms of the parties’ contract and 24 C.F.R.

                                            25   § 203.558. Wells Fargo removed the case to this Court on April 14, 2017. Wells Fargo moved to

                                            26   dismiss, and the Court denied the motion on September 11, 2017.

                                            27

                                            28   1
                                                     A copy of the Audino final approval order is attached as Exhibit A.


                                                                                                     2
                                                   Case 4:17-cv-02092-HSG Document 91 Filed 12/05/18 Page 8 of 18



                                             1          Plaintiff Michael Peters, also represented by Class Counsel, filed similar claims against

                                             2   Wells Fargo in the Northern District of California asserting breach of contract and violation of the

                                             3   Texas Debt Collection Act. On January 12, 2018, Judge Tigar entered an order transferring the

                                             4   case to the Southern District of Texas.

                                             5          After engaging in written discovery, Plaintiff Fowler and Wells Fargo attended mediation

                                             6   with the Hon. Daniel Weinstein. At the close of mediation, Judge Weinstein proposed a mediator’s

                                             7   number of $30 million to settle nationwide claims, which both parties accepted in the following

                                             8   weeks. Over the following three months, the parties negotiated settlement terms and prepared

                                             9   settlement documents. The parties stipulated to an amended complaint for the purpose of settlement

                                            10   changing the cause of action to breach of contract and adding Plaintiff Peters as a party.
R OBINS K APLAN LLP




                                            11          This litigation followed a ten-month investigation and two years of litigation over the same
            A TTORNEYS A T L AW




                                            12   lending practices in the Southern District of Florida in Miller v. Wells Fargo Bank, N.A. In Miller,
                          M OUNTAIN V IEW




                                            13   the parties engaged in extensive document and deposition discovery, briefed motions for class

                                            14   certification, summary judgment and motions in limine, and were on the verge of trial when the

                                            15   district court denied class certification. Miller settled on an individual basis shortly thereafter.

                                            16         B.    The Terms of the Settlement

                                            17               1.     Class definition, release, and notice

                                            18          The Settlement Class is defined as the collective group of all persons nationwide who had

                                            19   an FHA-Insured Loan that originated between June 1, 1996 and January 20, 2015, where (i) Wells

                                            20   Fargo, its agent, or its predecessor was the mortgagee as of the date the total amount due on the

                                            21   FHA-Insured Loan was brought to zero, (ii) Wells Fargo collected Post-Payment Interest on the

                                            22   FHA-Insured Loan during the applicable Limitations Period, and (iii) the borrower made a

                                            23   prepayment inquiry, request for payoff figures, or tender of prepayment but did not receive a Payoff

                                            24   Statement containing the verbatim Post-Payment Interest disclosure language in Housing

                                            25   Handbook, 4330.1 REV-5 Appendix 8(c) or the verbatim language contained in the “Payoff

                                            26   Disclosure” referenced in the Housing Handbook 4000.1. Excluded from the Class are Wells

                                            27   Fargo, all officers, directors, and employees of Wells Fargo, and their legal representatives, heirs,

                                            28   or assigns, and any Judges to whom the Action is assigned, their staffs, and their immediate


                                                                                                    3
                                                   Case 4:17-cv-02092-HSG Document 91 Filed 12/05/18 Page 9 of 18



                                             1   families.

                                             2          The scope of the claims released in the Settlement is narrowly defined and limited to claims

                                             3   arising from the collection of post-payment interest. Settlement Agreement, § 1.28 (“Released

                                             4   Claims” limited to allegations that were or could have been asserted “related to Post-Payment

                                             5   Interest on each Class Members’ FHA-Insured Loan”).

                                             6          To notify the class, Garden City Group (now Epiq, following a merger) has directed a

                                             7   comprehensive notice campaign calling for direct mailed notice to every class member. See

                                             8   generally Steinberg Decl.

                                             9               2.    Settlement benefits

                                            10          The Settlement creates a $30 million settlement fund to pay benefits, fees, and costs.
R OBINS K APLAN LLP




                                            11   Settlement Agreement § 3.2. After payment of costs of administration, any incentive awards, and
            A TTORNEYS A T L AW




                                            12   any attorney’s fees and expenses, the settlement fund will be allocated to Class members pro rata
                          M OUNTAIN V IEW




                                            13   by dividing each Class member’s post-payment interest by the total amount of post-payment

                                            14   interest collected from all Class members and multiplying the resulting percentage by the net

                                            15   settlement fund. Id., § 5.2.1.

                                            16               3.    Disbursement of funds

                                            17          The settlement administrator will mail a check to every class member that does not opt-out

                                            18   for a pro rata share of the net settlement fund. Settlement Agreement § 5.1. There is no claims

                                            19   process. The residual remaining after the first round of checks will be distributed by mailing a

                                            20   second round of checks to Class members that cash their first check. Settlement Agreement, §§

                                            21   5.5-5.6.

                                            22          If, after 90 days, there are any uncashed checks remaining from the second distribution,

                                            23   only then do left over funds revert to Wells Fargo. Settlement Agreement, § 5.7. Given that Class

                                            24   members that cash the first check are likely to cash the second check, the reversion amount is

                                            25   projected to be very small. The parties agreed to a reversion rather than a third distribution on the

                                            26   assumption that the administrative costs of a third distribution would exceed or substantially erode

                                            27   the expected residual.

                                            28


                                                                                                  4
                                                  Case 4:17-cv-02092-HSG Document 91 Filed 12/05/18 Page 10 of 18



                                             1               4.     Fees, costs, and service awards

                                             2           The parties agreed that Class Counsel would apply for a fee award of up to 25% of the

                                             3   common fund ($7.5 million) and for service awards of $7,500 to Plaintiff Vana Fowler, $5,000 to

                                             4   Plaintiff Michael Peters, and $500 each to Gerald Braxmeyer, Henry Yrlas, Russell Reece, Seth

                                             5   Hawk, Sandra McKenzie, and Dane Yetzer, to be paid out of any fee award to Class Counsel. The

                                             6   service awards are justified for the plaintiffs’ contributions to the successful result in the litigation,

                                             7   as described in their declarations. See generally Fowler Decl.; Peters Decl. The Settlement also

                                             8   authorizes – and Class Counsel requests – reimbursement of up to $70,000 in litigation expenses

                                             9   (which is approximately $8,000 less than actual expenses). Id.

                                            10               5.     Settlement Administrator
R OBINS K APLAN LLP




                                            11           The parties obtained bids from five class administrators (Epiq; KCC; GCG; JND; Rust).
            A TTORNEYS A T L AW




                                            12   The parties then continued negotiations with three of the administrators (Epiq; GCG; KCC). The
                          M OUNTAIN V IEW




                                            13   parties settled on GCG’s revised proposal for $1.53 million, which was approximately $10,000

                                            14   more than the lowest proposal. Subsequently, GCG merged with Epiq and Epiq is serving as class

                                            15   administrator pursuant to GCG proposal. Class Counsel engaged GCG as class administrator in

                                            16   one prior case over the last two years (Dorado v. Bank of America) and have not engaged Epiq in

                                            17   the last two years.

                                            18   III. THE SETTLEMENT CLASS SHOULD BE CERTIFIED

                                            19         A.    The Class Satisfies Rule 23(a)

                                            20           Rule 23(a) establishes four prerequisites for class certification: numerosity, commonality,

                                            21   typicality, and adequacy. See Fed. R. Civ. P. 23(a). Each is satisfied here.

                                            22           Numerosity is satisfied because the Class contains more than 1.1 million members. E.g.

                                            23   Slaven v. BP Am., Inc., 190 F.R.D. 649, 645 (C.D. Cal. 2000).

                                            24           Commonality is satisfied. The Class members share common questions of law and fact

                                            25   based on Wells Fargo’s common course of conduct, i.e. the collection of post-payment interest in

                                            26   breach of the contract provision governing the relationship between Wells Fargo and the Class.

                                            27           Typicality is satisfied. Just as with other Class members, Wells Fargo charged Plaintiffs

                                            28   post-payment interest on their FHA-insured mortgage loans in violation of the terms of the uniform


                                                                                                     5
                                                     Case 4:17-cv-02092-HSG Document 91 Filed 12/05/18 Page 11 of 18



                                             1   HUD note and Section 203.558 as incorporated into the note. See Parsons v. Ryan, 754 F.3d 657,

                                             2   685 (9th Cir. 2014) (determining typicality was satisfied because the named plaintiffs alleged “the

                                             3   same or [a] similar injury” as the rest of the class, an injury that was “a result of a course of conduct

                                             4   that is not unique to any of them” (quotation marks omitted)).

                                             5           Adequacy is satisfied for two reasons. First, Plaintiffs do not “have any conflicts of interest

                                             6   with other class members.” Staton v. Boeing, 327 F.3d 938, 957 (9th Cir. 2003). Plaintiffs’ interests

                                             7   align with the Class as a whole: showing that Wells Fargo breached the HUD note by collecting

                                             8   post-payment interest without making the proper disclosure. Second, Plaintiffs and Class Counsel

                                             9   have prosecuted this action “vigorously on behalf of the Class.” Id.

                                            10          B.     The Class Satisfies Rule 23(b)(3)
R OBINS K APLAN LLP




                                            11           Certification is proper under Rule 23(b)(3) because [1] common questions of law and fact
            A TTORNEYS A T L AW




                                            12   predominate over individual issues and [2] a class action is superior to other available methods for
                          M OUNTAIN V IEW




                                            13   fairly and adjudicating the dispute.

                                            14           Common factual questions predominate because Plaintiffs’ claims arise from Wells Fargo’s

                                            15   common course of conduct. Hanlon v. Chrysler Corp., 150 F.3d 1011, 1022-1023 (9th Cir. 1998).

                                            16   Common legal questions predominate because the law of breach of contract does not materially

                                            17   differ from state-to state as applied to Plaintiffs’ claims. D.E. 80-3 (nationwide survey of elements

                                            18   of breach of contract) and D.E. 80-3 (nationwide survey of law of contractual incorporation by

                                            19   reference).

                                            20           This case is distinguishable from Espinosa v. Ahearn (In re Hyundai & Kia Fuel Econ.

                                            21   Litig.), 881 F.3d 679 (9th Cir. 2018), rehearing en banc granted July 27, 2018 (“Hyundai”), 2

                                            22   because Plaintiff does not seek to apply California consumer protection law extra-territorially.

                                            23   Instead, the Settlement resolves claims applying the separate laws of breach of contract of the fifty

                                            24   states to the uniform HUD note between Wells Fargo and every Class member. “Courts routinely

                                            25   certify class actions regarding breaches of form contracts.” Ellsworth, supra, 2014 U.S. Dist.

                                            26   LEXIS 81646, at *65; see also In Re Med. Capital Secs. Litig., No. SAML 10-2145 DOC (RNBx),

                                            27
                                                 2
                                                  The Ninth Circuit’s order granting rehearing en banc provides that the Hyundai panel opinion is
                                            28   not to be cited as precedent.


                                                                                                    6
                                                  Case 4:17-cv-02092-HSG Document 91 Filed 12/05/18 Page 12 of 18



                                             1   2011 U.S. Dist. LEXIS 126659, 2011 WL 5067208, at *3 (C.D. Cal. Jul. 26, 2011) (collecting

                                             2   cases); Dorado, 2017 WL 5241042, at *6 (“[A]ny alleged ‘individual issues relating to causation,

                                             3   injury and damage also disappear because the settlement’s objective criteria provide for an objective

                                             4   scheme of compensation.’”); cf. American Airlines v. Wolens, 513 U.S. 219, 233 n.8 (1995)

                                             5   (“Because contract law is not at its core ‘diverse, nonuniform, and confusing,’ we see no large risk

                                             6   of nonuniform adjudication….”).

                                             7          Finally, a class action is superior to other modes of adjudication. The amount of individual

                                             8   class member’s claims is at most a few hundred dollars. Thus, as a negative value suit, the “realistic

                                             9   alternative” to a class action is “zero individual suits.” Carnegie v. Household Int’l, Inc., 376 F.3d

                                            10   656, 661 (7th Cir. 2004).
R OBINS K APLAN LLP




                                            11   IV.   THE SETTLEMENT MERITS FINAL APPROVAL
            A TTORNEYS A T L AW




                                            12          A class action settlement cannot become binding unless the presiding court determines that
                          M OUNTAIN V IEW




                                            13   it is “fair, reasonable, and adequate.” Fed. R. Civ. P. 23(e)(3). In coming to that determination, the

                                            14   Ninth Circuit has identified a non-exhaustive list of factors to guide the final approval inquiry: [1]

                                            15   the strength of the plaintiffs’ case; [2] the risk, expense, complexity, and likely duration of further

                                            16   litigation; [3] the risk of maintaining class action status throughout the trial; [4] the amount offered

                                            17   in settlement; [5] the extent of discovery completed and the stage of the proceedings; [6] the

                                            18   experience and views of counsel; [7] the presence of a governmental participant; and [8] the

                                            19   reaction of the class members to the proposed settlement. Cotter v. Lyft, Inc., 193 F. Supp. 3d 1030,

                                            20   1035 (N.D. Cal. 2016) (quoting Hanlon, 150 F.3d at 1026). In addition, when, as here, a proposed

                                            21   settlement class is certified under Rule 23(b)(3), the class must be given “the best notice that is

                                            22   practicable under the circumstances,” and the substance of that notice must comply with Rule

                                            23   23(c)(2)(B). The Settlement satisfies all of these requirements.

                                            24         A.    The Strength of Plaintiffs’ Case, Risk of Further Litigation, and Risks of

                                            25               Maintaining Class Action Status

                                            26          The proposed Settlement appropriately balances the costs, risks, and delay of further

                                            27   litigation with the immediate benefits provided. Plaintiffs have a strong case that Wells Fargo

                                            28   breached Section 5 of the uniform HUD note by collecting post-payment interest without providing


                                                                                                    7
                                                  Case 4:17-cv-02092-HSG Document 91 Filed 12/05/18 Page 13 of 18



                                             1   the Class with a disclosure “in a form approved by the Commissioner.” There is no dispute that

                                             2   Wells Fargo’s payoff letter contains materially different language from Appendix 8(c) of the HUD

                                             3   handbook and the Payoff Procedure Disclosure form on HUD’s website.

                                             4          Nevertheless, Plaintiffs would have had to overcome significant risks at the class

                                             5   certification and summary judgment stages before getting to trial. As to class certification, the

                                             6   Class faced the risk that the Court would adopt the Miller reasoning that individual issues

                                             7   predominated over the common liability issues arising from the form contract. Principally, Wells

                                             8   Fargo would have relied on Miller to argue that causation could not be established on a class wide

                                             9   basis because some Class members may have chosen to close on a date other than the first business

                                            10   day of the month and absorb the additional interest cost. Miller, supra; Audino, supra, at 17-24.
R OBINS K APLAN LLP




                                            11   While Plaintiffs believe that they could overcome this defense, it is indicative of the hurdles the
            A TTORNEYS A T L AW




                                            12   Class would face if this case were to proceed in litigation.
                          M OUNTAIN V IEW




                                            13          If Plaintiffs prevailed on the class certification, the Class may then have had to contend at

                                            14   summary judgment and trial with expert testimony by former HUD employees that, despite the

                                            15   plain language of the regulation and HUD handbook, HUD’s practice was not to require use of a

                                            16   particular form of disclosure and that Wells Fargo’s disclosure sufficiently conveyed the message

                                            17   that it was advantageous to close near the end of the month. While the Class would have vigorously

                                            18   contested the admissibility of this testimony, it faced the risk that the Court might find Wells Fargo

                                            19   substantially complied with the contract and regulation.

                                            20          Absent settlement, the Class would face years of litigation involving a motion for class

                                            21   certification, dispositive motions, and, if successful at trial, the likelihood of multiple appeals.

                                            22   Approval of a class settlement is appropriate when plaintiffs must overcome significant barriers to

                                            23   make their case. Chun-Hoon v. McKee Foods Corp., 716 F. Supp. 2d 848, 851 (N.D. Cal. 2010).

                                            24   Courts “may presume that through negotiation, the Parties, counsel, and mediator arrived at a

                                            25   reasonable range of settlement by considering Plaintiff's likelihood of recovery.” Garner v. State

                                            26   Farm Mut. Auto. Ins. Co., No. 08-cv-1365-CW, 2010 U.S. Dist. LEXIS 49477, 2010 WL 1687832,

                                            27   at *9 (N.D. Cal. Apr. 22, 2010). “Generally, unless the settlement is clearly inadequate, its

                                            28   acceptance and approval are preferable to lengthy and expensive litigation with uncertain results.”


                                                                                                   8
                                                     Case 4:17-cv-02092-HSG Document 91 Filed 12/05/18 Page 14 of 18



                                             1   Ching v. Siemens Indus., Inc., No. 11-cv-04838-MEJ, 2014 U.S. Dist. LEXIS 89002, 2014 WL

                                             2   2926210, at *4 (N.D. Cal. June 27, 2014) (quotation omitted).

                                             3           B.      The Amount Offered in Settlement is Reasonable

                                             4            The Settlement establishes a common fund of $30 million. The common fund will be

                                             5   distributed pro rata to the Class after payment of: (1) class notice and administration costs; and (2)

                                             6   attorney’s fees and expenses. 3 The expected average check in the initial distribution is $19.50. The

                                             7   residual from uncashed checks will then be distributed in a second round of checks, for an estimated

                                             8   total recovery to participating class members of between $25.00 and $33.00. The settlement fund

                                             9   represents 11.3% of the total post-payment interest collected by Wells Fargo during the class period

                                            10   (approximately $264 million).
R OBINS K APLAN LLP




                                            11            The question is whether the Settlement provides the Class with a reasonable amount of
            A TTORNEYS A T L AW




                                            12   compensation, once the maximum recovery is discounted by the risks that Plaintiffs would face in
                          M OUNTAIN V IEW




                                            13   continued litigation. See Cotter v. Lyft, Inc., 176 F. Supp. 3d 930, 935 (N.D. Cal. 2016) (“In

                                            14   determining whether the proposed settlement falls within the range of reasonableness, perhaps the

                                            15   most important factor to consider is plaintiffs’ expected recovery balanced against the value of the

                                            16   settlement offer.” (citation and quotation marks omitted)).

                                            17            As the following chart demonstrates, the settlement here is in line with approved post-

                                            18   payment interest settlements with other lenders:

                                            19
                                                                          Comparative Post-Payment Interest Settlements 4
                                            20

                                            21                Defendant           Settlement Value          Pre/Post-Miller          Disclosure?

                                            22       Wells Fargo (proposed)      11% ($30 million)                Post           Yes; noncompliant
                                            23       JP Morgan Chase            13% ($11.22 million)              Post               Partially No
                                            24
                                                     Bank of America             19% ($29 million)                Pre                Partially No
                                            25

                                            26   3
                                                   Class Counsel request authorization to pay the proposed service awards out of any attorney’s fees
                                            27   awarded by the Court so as not to reduce the common fund.
                                                 4
                                                   EHDH was one of the firms representing the SunTrust and Bank of America classes; the JP
                                            28   Morgan Class was represented by Gibbs Law Group LLP, Paul LLP and Rouse Law PC.


                                                                                                    9
                                                  Case 4:17-cv-02092-HSG Document 91 Filed 12/05/18 Page 15 of 18



                                             1          The proposed Settlement is most comparable to the recently approved settlement with JP

                                             2   Morgan Chase in Audino. As the chart reflects, the settlement values predictably decreased

                                             3   following the district court’s denial of class certification in Miller and vary based on the substance

                                             4   of the lender’s disclosure form. Plaintiffs submit the factors considered by the Audino court in

                                             5   approving the settlement with JP Morgan Chase are instructive. See Exhibit A at 17-24 (final

                                             6   approval order). Here, this settlement compares favorably to Audino because the absolute recovery

                                             7   is nearly three times as large and the JP Morgan Chase Class had a relatively stronger claim due to

                                             8   the absence of a disclosure to part of the class, compared to Wells Fargo’s disclosure which was

                                             9   missing some language from the HUD-approved form.

                                            10         C.    The Parties Have Reached Settlement at an Appropriate Stage
R OBINS K APLAN LLP




                                            11          Class Counsel were well advised of the relevant factual and legal considerations necessary
            A TTORNEYS A T L AW




                                            12   to negotiate an informed settlement through the multi-year litigation with Wells Fargo in this case
                          M OUNTAIN V IEW




                                            13   and Miller, as well as similar litigation with other financial institution defendants. D.E. 90-1,

                                            14   Hoipkemier Decl. ¶¶ 2-3, 14-18; D.E. 90-1, Hoipkemier Decl., Ex. 1. Prior to negotiating the

                                            15   settlement, Counsel engaged in a 10-month pre-suit investigation, reviewed more than 35,000

                                            16   documents produced by Wells Fargo, took fact and expert depositions, and briefed class

                                            17   certification, dispositive motions and motions in limine. Id.; In re Mego Fin. Corp. Sec. Litig., 213

                                            18   F.3d 454, 459 (9th Cir. 2000).

                                            19         D.    Experienced Counsel Favor the Settlement

                                            20          Class Counsel are capable and experienced in class actions and believe that the Settlement

                                            21   is in the best interests of the Class. See In re Omnivision Techs., Inc., 559 F. Supp. 2d 1036, 1043

                                            22   (N.D. Cal. 2008) (“[t]he recommendations of plaintiffs’ counsel should be given a presumption of

                                            23   reasonableness.”); In re Netflix Privacy Litig., No. 11-CV-00379-EJD, 2013 WL 1120801, at *4

                                            24   (N.D. Cal. Mar. 18, 2013) (applying at preliminary approval a “presumption” of fairness to

                                            25   settlement that was “the product of non-collusive, arms’ length negotiations conducted by capable

                                            26   and experienced counsel”). This factor favors approval.

                                            27         E.    Governmental Participation

                                            28          This factor is irrelevant because no governmental entity participated in this matter.


                                                                                                  10
                                                  Case 4:17-cv-02092-HSG Document 91 Filed 12/05/18 Page 16 of 18



                                             1         F.    The Reaction of Class Members is Positive

                                             2          None of the more than 1.12 million class members have objected to the Settlement. Only

                                             3   55 class members opted out. “It is established that the absence of a large number of objections to

                                             4   a proposed class action settlement raises a strong presumption that the terms of a proposed class

                                             5   settlement action are favorable to the class members.” In re Omnivision Techs., Inc., 559 F. Supp.

                                             6   2d at 1043; see also In re Linkedin User Privacy Litig., 309 F.R.D. 573, 589 (N.D. Cal. 2015) ("A

                                             7   low number of opt-outs and objections in comparison to class size is typically a factor that supports

                                             8   settlement approval."). This factor strongly favors final approval.

                                             9         G.    Lack of Collusion

                                            10          “Before approving a class action settlement, the district court must reach a reasoned
R OBINS K APLAN LLP




                                            11   judgment that the proposed agreement is not the product of fraud or overreaching by, or collusion
            A TTORNEYS A T L AW




                                            12   among, the negotiating parties.” Class Plaintiffs v. City of Seattle, 955 F.2d 1268, 1290 (9th Cir.
                          M OUNTAIN V IEW




                                            13   1992). Where a settlement is the product of arms-length negotiations conducted by capable and

                                            14   experienced counsel, the court begins its analysis with a presumption that the settlement is fair

                                            15   and reasonable. See 4 Newberg § 11.41; In re Heritage Bond Litig., 2005 U.S. Dist. LEXIS 13555,

                                            16   at *32 (C.D. Cal. June 10, 2005); Ellis v. Naval Air Rework Facility, 87 F.R.D. 15, 18 (N.D. Cal.

                                            17   1980). The Settlement is the product of arms-length negotiations between the parties and their

                                            18   counsel, was informed by Class Counsel’s extensive discovery and investigation, and was

                                            19   negotiated with the assistance of an experienced mediator.

                                            20   V.    DIRECT MAILED NOTICE TO THE CLASS SATISFIES RULE 23

                                            21          The direct notice program employed in connection with the Settlement was the best

                                            22   practicable under the circumstances, in accordance with Rule 23 and due process. Notice to the

                                            23   class must be “reasonably calculated, under all the circumstances, to apprise interested parties of

                                            24   the pendency of the action and afford them an opportunity to present their objections.” Mullane v.

                                            25   Cent. Hannover Bank & Trust Co., 339 U.S. 306, 314 (1950). As detailed in the Declaration of

                                            26   Amanda Sternberg, the Notice Plan has satisfied this requirement by delivering mailed notice to

                                            27   more than 99% of the Class. See generally Sternberg Decl.

                                            28


                                                                                                  11
                                                  Case 4:17-cv-02092-HSG Document 91 Filed 12/05/18 Page 17 of 18



                                             1                                           CONCLUSION

                                             2          The Settlement, achieved after years of hard-fought litigation, is fair, reasonable, and

                                             3   adequate. Plaintiffs respectfully request that the Court certify the Settlement Class, grant final

                                             4   approval of the Settlement, and enter the proposed Judgment. A proposed stipulated order granting

                                             5   final approval is attached as Exhibit B and a proposed stipulated final judgment is attached as

                                             6   Exhibit C.

                                             7
                                                 DATED: December 5, 2018
                                             8

                                             9   EPPS, HOLLOWAY, DELOACH                ROBINS KAPLAN LLP               TURKE & STRAUSS LLP
                                                 & HOIPKEMIER, LLC
                                            10
                                                 By: /s/ Adam L. Hoipkemier             By: /s/ Michael F. Ram__       By: /s/ Samuel Strauss
R OBINS K APLAN LLP




                                            11   Adam Hoipkemier                              Michael F.Ram               Samuel Strauss
            A TTORNEYS A T L AW




                                                 Kevin Epps                                   Susan Brown                 613 Williamson Street
                                            12
                          M OUNTAIN V IEW




                                                 1220 Langford Drive                          2440 West El Camino Real    Suite 209
                                                 Building 200-101                             Mountain View, CA 94040     Madison, WI 57303
                                            13
                                                 Watkinsville, GA 30677                       Telephone: 650 784 4040     sam@turkstrauss.co
                                                 Telephone: 706 508 4000                      mram@robinskaplan.com       (appearing pro hac
                                            14
                                                 adam@ehdhlaw.com                             sbrown@robinskaplan.com     vice)
                                                 kevin@ehdhlaw.com
                                            15
                                                 (appearing pro hac vice)
                                            16

                                            17

                                            18

                                            19

                                            20

                                            21

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28


                                                                                                12
                                                  Case 4:17-cv-02092-HSG Document 91 Filed 12/05/18 Page 18 of 18



                                             1                                   CERTIFICATE OF SERVICE

                                             2          I certify that, on December 5, 2018, I caused this Notice of Motion and Motion for Final
                                             3   Approval of Class Action Settlement; Memorandum of Points and Authorities in Support Thereof
                                             4
                                                 to be filed using the CM/ECF system, which will provide electronic notification and service on the
                                             5
                                                 following counsel:
                                             6
                                                                                         David Reidy
                                             7                                     DReidy@mcguirewoods.com
                                             8
                                                                                      K. Isaac deVyver
                                             9                                   KdeVyver@mcguirewoods.com

                                            10                                           Karla Johnson
                                                                                  KJohnson@mcguirewoods.com
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                            12                                      Sara F. Holladay-Tobias
                          M OUNTAIN V IEW




                                                                                  STobias@mcguirewoods.com
                                            13

                                            14
                                                 DATED: December 5, 2018                EPPS, HOLLOWAY, DELOACH
                                            15                                          & HOIPKEMIER, LLC

                                            16
                                                                                        By: _____/s/ Adam Hoipkemier__________
                                            17                                                Adam Hoipkemier (SBN 745811)

                                            18                                         1220 Langford Drive
                                                                                       Building 200-101
                                            19                                         Watkinsville, GA 30677
                                                                                       Telephone: 706 508 4000
                                            20                                         Facsimile: 706 842 6750
                                                                                       adam@ehdhlaw.com
                                            21

                                            22                                         Attorneys for Plaintiffs and the Settlement
                                                                                       Class
                                            23

                                            24

                                            25

                                            26

                                            27

                                            28


                                                                                                13
